DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a  final office action on the merits on patent application 16/539474, attorney docket Q249097. Application is assigned an effective filing date of 4/6/2017 based on the Korean application 10-2017-0044757 filing date, and applicant is Samsung Electronics Co., LTD.    Claims 1, 2, 5-14 and 16-24 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.
Response to Arguments
Applicant's arguments filed  12/22/2020 have been fully considered but they are not persuasive.
Applicant argues that the §112b rejection of claims 1, 11 17 and their dependents for omitting essential structural cooperative relationships is improper because the specification does not identify the relationships as essential.  The examiner disagrees.  The specification explicitly requires the embodiments to comprise transistors.  (Specification at least [0004, 0005, 0006, 0032]). Transistors inherently must have a gate over a channel with a source and drain abutting the channel, and those elements are described in at least paragraphs [0040,0043,  0067, 0068 and 0069]. Without these elements in that relationship, the semiconductor device is not complete or functional, so the relationship is essential to the invention.  

The claims as written do not provide enough guidance to one skilled to make the claimed device because the noted relationships are omitted. The MPEP section 2172 provides the examiner some latitude in writing a rejection under §112b for indefiniteness or under §112a for an inadequate written description and/or lack of enablement. Here the claims are so broad that either rejection could be written because the specification is not enabled for every configuration of elements that are claimed, so the relationship between the elements is essential. 
Examiner must maintain the §112b rejection, which is presented below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 5-7, 9-14 and 16-24 rejected under 35 U.S.C. 112(b)  as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
As for claims 1, 11 and 17, the omitted structural cooperative relationships are:  

the structural relationship among cells, which is necessary to understand the relationship between the first and second lines and the cell.  The relationship is remedied in claim 9;
the relationship between the lines and the first and second source/drain patterns, and because the source/drains are paired, it is not clear where the via connects; 
and the relationship between the plurality of gates and the bit cells.
Dependent claims do not remedy the defect except where noted.


Allowable Subject Matter
Claims 1, 11 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2, 5-7, 9, 10, 12-14 and 16 and 18-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action of the base claims.

The following is a statement of reasons for the indication of allowable subject matter:  
As for claims 1, 11 and 17, the prior art does not teach of make obvious an array of bit memory cells having a metal layer with two metal patterns aligned in the direction of two metal lines which extend between cells wherein one of the metal patterns is 
Claims 2-10, 12-16 and 18-20 depend from claims 1, 11 or 17 and carry the same novel features.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOHN A BODNAR/Examiner, Art Unit 2893